708 N.W.2d 445 (2006)
474 Mich. 1057
Pamela PEREZ, Plaintiff-Appellant,
v.
FORD MOTOR COMPANY and Daniel P. Bennett, Defendants-Appellees.
Docket No. 128510, COA No. 249737.
Supreme Court of Michigan.
February 3, 2006.
On order of the Court, the application for leave to appeal the March 10, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we *446 VACATE the judgment of the Court of Appeals and REMAND this case to that court for reconsideration in light of Elezovic v. Ford Motor Company, 472 Mich. 408, 697 N.W.2d 851 (2005).
We do not retain jurisdiction.
MARILYN J. CAVANAGH, J., dissents and states as follows:
I would grant leave to appeal to reexamine the wisdom of holding an agent of an employer individually liable under the Civil Rights Act, MCL 37.2101 et seq.
WEAVER and KELLY, JJ., join the statement of MARILYN J. CAVANAGH, J.